THE WILBER CORPORATION ANNUAL REPORT ON SECURITIES AND EXCHANGE COMMISSION FORM 10-K for the Year-Ended December 31, 2007 The Annual Report on Form 10-K that follows is not part of the proxy solicitation material. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission file number: 001-31896 The Wilber Corporation (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 15-6018501 (I.R.S. Employer Identification No.) 245 Main Street, P.O. Box 430, Oneonta, NY (Address of principal executive offices) 13820 (Zip Code) 607-432-1700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, $0.01 par value per share Name of each exchange on which registered American Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No ý Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “Large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller Reporting Companyo 1-K Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý As of June 30, 2007, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $58.8 million, based upon the closing price as reported on the American Stock Exchange (“Amex®”).Although Directors and Executive Officers of the registrant were assumed to be “affiliates” for the purposes of this calculation, the classification is not to be interpreted as an admission of such status.There were no classes of non-voting common stock authorized on June 30, 2007. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock (Common Stock, $0.01 par value per share) Outstanding at March 10, 2008 10,503,704 shares Documents Incorporated by Reference Portions of the registrant’s definitive Proxy Statement for the registrant’s Annual Meeting of Shareholders to be held on April 25, 2008 are incorporated by reference. 2-K This page intentionally left blank 3-K THE WILBER CORPORATION FORM 10-K INDEX FORWARD-LOOKING STATEMENTS PART I ITEM 1: BUSINESS A. General B. Market Area C. Lending Activities i. Loan Products and Services ii. Loan Approval Procedures and Authority iii. Credit Quality Practices D. Investment Securities Activities E. Sources of Funds F. Electronic and Payment Services G. Trust and Investment Services H. Insurance Services I. Supervision and Regulation i. The Company ii. The Bank iii. Other Subsidiaries J. Competition K. Legislative and Regulatory Developments ITEM 1A: RISK FACTORS ITEM 1B: UNRESOLVED STAFF COMMENTS ITEM 2: PROPERTIES ITEM 3: LEGAL PROCEEDINGS ITEM4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES A. Market Information; Dividends on Common Stock; and Recent Sales of Unregistered Securities B. Use of Proceeds from Registered Securities C. Purchases of Equity Securities by Issuer and Affiliated Purchasers ITEM 6: SELECTED FINANCIAL DATA ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS A. General B. Performance Overview C. Financial Condition i. Comparison of Financial Condition at December 31, 2007 and December 31, 2006 D. Results of Operations i. Comparison of Operating Results for the Years Ended December 31, 2007 and December 31, 2006 4-K Index ii. Comparison of Operating Results for the Years Ended December 31, 2006 and December 31, 2005 E. Liquidity F. Capital Resources and Dividends ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A: CONTROLS AND PROCEDURES ITEM 9B: OTHER INFORMATION PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE A. Directors of the Registrant B. Executive Officers of the Registrant Who Are Not Directors C. Compliance With Section 16(a) D. Code of Ethics E. Corporate Governance ITEM 11: EXECUTIVE COMPENSATION ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE A. Related Transactions B. Director Independence ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 5-K Index FORWARD-LOOKING STATEMENTS When we use words or phrases like "will probably result," "we expect," "will continue," "we anticipate," "estimate," "project," "should cause," or similar expressions in this report or in any press releases, public announcements, filings with the Securities and Exchange Commission (the "SEC"), or other disclosures, we are making "forward-looking statements" as described in the Private Securities Litigation Reform Act of 1995.In addition, certain information we provide, such as analysis of the adequacy of our allowance for loan losses or an analysis of the interest rate sensitivity of our assets and liabilities, is always based on predictions of the future.From time to time, we may also publish other forward-looking statements about anticipated financial performance, business prospects, and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.We want you to know that a variety of future events and uncertainties could cause our actual results and experience to differ materially from what we anticipate when we make our forward-looking statements.Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions, legislative and regulatory changes, monetary and fiscal policies of the federal government, changes in tax policies, tax rates and regulations of federal, state and local tax authorities, changes in consumer preferences, changes in interest rates, deposit flows, cost of funds, demand for loan products, demand for financial services, competition, changes in the quality or composition of the Company’s loan and investment portfolios, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the Company’s operations, markets, products, services and fees. Please do not rely unduly on any forward-looking statements, which are valid only as of the date made.Many factors, including those described above, could affect our financial performance and could cause our actual results or circumstances for future periods to differ materially from what we anticipate or project.We have no obligation to update any forward-looking statements to reflect future events that occur after the statements are made, and we specifically disclaim such obligation. 6-K Index PART I ITEM 1: BUSINESS A. General The Wilber Corporation (“the Company”), a New York corporation, was originally incorporated in 1928.The Company held and disposed of various real estate assets until 1974.In 1974, the Company and its real estate assets were sold to Wilber National Bank (the “Bank”), a national bank established in 1874.The Company’s real estate assets were used to expand the banking house of Wilber National Bank.The Company was an inactive subsidiary of the Bank until 1982.In 1983, under a plan of reorganization, the Company was re-capitalized, acquired 100% of the voting stock of the Bank, and registered as a bank holding company within the meaning of the Bank Holding Company Act of 1956 (“BHCA”). The business of the Company consists primarily of the ownership, supervision, and control of the Bank.The Bank is chartered by the Office of the Comptroller of the Currency (“the OCC”), and its deposits are insured up to applicable limits by the Federal Deposit Insurance Corporation (“the FDIC”).The Company, through the Bank and the Bank’s subsidiaries, offers a full range of commercial and consumer financial products, including business, municipal, and consumer loans, deposits, trust and investment services, and insurance.The Bank serves its customers through twenty- one (21) full service branch banking offices located in Otsego, Delaware, Schoharie, Chenango, Ulster, and Broome counties, New York, an ATM network, and electronic / Internet banking services.In addition, the Bank operates representative loan production offices in Syracuse, New York (Onondaga County) and Clifton Park, New York (Saratoga County).The Bank’s main office is located at 245 Main Street, Oneonta, New York, 13820 (Otsego County).The Bank employed 267 full-time equivalent employees at December 31, 2007.The Bank’s website address, which also serves as the Company’s main website address, is www.wilberbank.com. In 2007, the Company acquired Provantage Funding Corporation (“Provantage”) a New York State licensed mortgage banking company based in Clifton Park, New York (Saratoga County).Provantage has five (5) licensed mortgage banking offices, four (4) of which are located in New York State’s Capital District region, namely Saratoga, Schenectady, and Albany Counties.Provantage’s other licensed office is located in Oneonta, New York (Otsego County), adjacent to the Bank’s Main Office.Provantage is regulated by the New York State Banking Department.Its principal business is to originate and sell high-quality residential mortgage loans to the Bank and other third party investors. The Bank’s subsidiaries include Wilber REIT, Inc.; Western Catskill Realty, LLC; and Mang–Wilber, LLC.Wilber REIT, Inc. is wholly - owned by the Bank and primarily holds mortgage related assets.Western Catskill Realty, LLC is a wholly - owned real estate holding company, which primarily holds foreclosed real estate.Mang–Wilber, LLC is the Bank’s insurance agency subsidiary, which is operated under a joint venture arrangement with a regional insurance agency.Mang – Wilber, LLC sells a full range of personal and commercial property and casualty, life, and health insurance products from two of the Bank’s branch offices, namely the Bank’s main office in Oneonta, New York (Otsego County) and its Walton, New York office (Delaware County).At December 31, 2007, the Bank owned a 62.4% membership interest in Mang–Wilber, LLC. The Company and its subsidiaries’ (collectively “we” or “our”) principal business is to act as a financial intermediary and lending institution in the communities its serves by obtaining funds through customer deposits and institutional borrowings, lending the proceeds of those funds to our customers, and investing excess funds in debt securities and short-term liquid investments.Our funding base consists of deposits derived principally from the central New York communities which we serve.To a lesser extent, we borrow funds from institutional sources, principally the Federal Home Loan Bank of New York (“FHLBNY”).We target our lending activities to consumers and municipalities in the immediate geographic areas we serve and to small and mid-sized businesses in the immediate geographic areas we serve as well as a broader statewide region.Our investment activities primarily consist of purchases of U.S. Treasury, U.S. Government Agency (“GinnieMae”), and U.S. Government Sponsored Entities (“FannieMae” and “FreddieMac”) obligations, as well as municipal, mortgage-backed, and high quality corporate debt instruments.Through our Trust and Investment Division, we provide personal trust, agency, estate administration, and retirement planning services for individuals, as well as custodial and investment management services to institutions.We also offer stocks, bonds, and mutual funds through a third party broker-dealer firm. B. Market Area We primarily operate in the small town and rural markets to the north and west of the Catskill Mountains in central New York.The regional economy is driven by small not-for-profit organizations; farming; hospitals; small, independently owned retailers, restaurants and motels; light manufacturing; several small colleges; and tourism.The National Baseball Hall of Fame (Cooperstown, New York), the National Soccer Hall of Fame (Oneonta, New York), several youth sport camps, and 7-K Index outdoor recreation such as camping, hunting, fishing, and skiing, bring seasonal activity to several communities within our market area.The Bank’s main office in Oneonta, New York, is approximately 70 miles southwest of Albany, New York, the state’s capital, and 180 miles northwest of New York City. Our primary market area consists of four rural counties in central New York, namely Otsego, Delaware, Schoharie, and Chenango Counties.Eighteen (18) of the Bank’s twenty-one (21) full-service branch offices and one of our Provantage mortgage banking offices are located in our primary market area.Based on 2005 U.S. Census Bureau data, the estimated population of our four-county primary market area is 194,000.Between 2000 and 2005, the area population increased by less than 1%.This compares to a national average of 1.5% during the same time period.Approximately 15.9% of the individuals that reside in our four-county primary market area are over the age of 65, as compared to a national average of 12.4%.In 2003 (the latest available statistics) the median household income for the four-county region was approximately $34 thousand.This was approximately 79% of the United States national average and 78% of the New York State average.The local unemployment rate approximates the national average.Our management believes the demographic profile of the primary market area in which we operate has not materially changed through 2007. In addition to the eighteen (18) full-service branches located in our primary market area, we also operate two (2) full-service branch offices in Ulster County, New York, a full-service branch in Johnson City, New York (Broome County), two (2) representative loan production offices in Syracuse, New York (Onondaga County) and Clifton Park, New York (Saratoga County), and four (4) mortgage banking offices in New York’s capital district (Saratoga, Schenectady, and Albany Counties).The Johnson City branch office, the Syracuse and Clifton Park representative offices, the four (4) Capital District mortgage banking offices, and our branch office located in Kingston, New York (Ulster County) operate in markets that are more densely populated than our primary market.Our second office located in Ulster County, New York, namely our Boiceville Branch, is located in a rural market that is demographically similar to our primary market. We anticipate that our expansion into the more densely populated markets throughout New York State will continue during 2008.The Bank recently filed applications with the OCC to establish three additional full-service branch offices in Clifton Park, New York (Saratoga County); Dewitt, New York (Onondaga County); and Cicero, New York (Onondaga County). C. Lending Activities General.The Company, through the Bank and Provantage, engage in a wide range of lending activities, including commercial lending primarily to small and mid-sized businesses; mortgage lending for 1-4 family and multi-family properties including home equity loans; mortgage lending for commercial properties; consumer installment and automobile lending; and to a lesser extent, agricultural lending. Over the last several decades we have implemented lending strategies and policies that are designed to provide flexibility to meet customer needs while minimizing losses associated with borrowers’ inability or unwillingness to repay loans.The loan portfolio, in general, is fully collateralized, and many commercial loans are further secured by personal guarantees.We do not commonly grant unsecured loans to our customers.Annually, we utilize the services of an outside consultant to conduct reviews of the larger, more complex commercial real estate and commercial loan portfolios to ensure adherence to underwriting standards and loan policy guidelines. We periodically participate in loan participations with other banks or financial institutions both as an originator and as a participant.A participation loan is generally formed when the aggregate size of a single loan exceeds the originating bank’s regulatory maximum loan size or a self-imposed loan limit.We typically make participation loans for commercial or commercial real estate purposes.Although we do not always maintain direct contact with the borrower, credit underwriting procedures and credit monitoring practices associated with participation loans are identical in all material respects to those practices and procedures followed for loans that we originate, service, and hold for our own account.We typically buy participation loans from other commercial banks operating within New York State with whose management we are familiar.Our total participation loans represent less than 10% of the total loans outstanding and are comprised of approximately fifteen (15) borrowers. If deemed appropriate for the borrower and for the Bank, we place certain loans in federal, state, or local government agency or government sponsored loan programs.These placements often help reduce our exposure to credit losses and often provide our borrowers with lower interest rates on their loans. i. Loan Products and Services Residential Real Estate.We originate 1-4 family residential mortgage loans, principally through Provantage.Some of these loans are sold into the secondary market to third party investors, while others that meet our underwriting and 8-K Index interest rate guidelines are retained for our loan portfolio.The terms on these loans are typically 15 – 30 years and are usually secured by a first lien position on the home of the borrower.We offer both adjustable rate and fixed rate loans and provide monthly and bi-weekly payment options.Our 1-4 family residential loan portfolio primarily consists of owner-occupied, primary residence properties and, to a lesser extent, rental properties for off-campus student housing, which surround each of the local colleges within our market.Our property appraisal process, debt-to-income limits for borrowers, and established loan-to-value limits dictate our residential real estate lending practices.We also offer residential construction financing to borrowers that meet our credit underwriting guidelines.In the regular course of our business, we do not originate sub-prime, Alt-A, negative amortizing, or other higher risk residential mortgages. We originate and retain home equity loans.Our home equity loans are typically granted as adjustable rate lines of credit.The interest rate on the line of credit adjusts twice per year and is tied to the Wall Street Journal Prime loan rate.The loan terms generally include a second lien position on the borrower’s residence and a 10-year interest only repayment period.At the end of a 10-year term, the home equity line of credit is either renewed by the borrower or placed on a scheduled principal and interest payment plan by the Bank. Commercial Real Estate.We originate commercial real estate loans to finance the purchase of developed real estate.To a lesser extent, we will also provide financing for the construction of commercial real estate.Our commercial real estate loans are typically larger than those made for residential real estate.The loans are often secured by properties whose tenants include “Main Street” type small businesses, retailers, and motels.We also finance properties for commercial office and owner-occupied manufacturing space.Our commercial real estate loans are usually limited to a maximum repayment period of 20 years.Most of our commercial real estate loans are fully collateralized and further secured by the personal guarantees of the property owners.Construction loans are generally granted as a line of credit whose term does not exceed 12 months.We typically advance funds on construction loans based upon an advance schedule, to which the borrower agrees, and physical inspection of the premises. Commercial Loans.In addition to commercial real estate loans, we also make various types of commercial loans to qualified borrowers, including business installment and term loans, lines-of-credit, demand loans, time notes, automobile dealer floor-plan financing, and accounts receivable financing. Business installment and term loans are typically provided to borrowers for long-term working capital or to finance the purchase of a piece of equipment, trucks, or automobiles utilized in their business.We generally limit the term of the borrowing to a period shorter than the estimated useful life of the equipment being purchased.We also place a lien on the equipment being financed by the borrower. Lines of credit are typically provided to meet the short-term working capital needs of the borrowers for inventory and other seasonal aspects of their business.We also offer a cash management line of credit that is tied to a borrower’s primary demand deposit operating account.Each day, on an automated basis, the borrower’s line of credit is paid down with the excess operating funds available in the primary operating account.Upon complete repayment of the line of credit, excess operating funds are invested in investment securities on a short-term basis, usually overnight, through a securities repurchase agreement between the Bank and the customer. Demand loans and time notes are often granted to borrowers to provide short term or “bridge” financing for special orders, contracts, or projects.These loans are often secured with a lien on business assets, liquid collateral, and/or personal guarantees. On a limited basis we also provide inventory financing or “floor plans” for automobile dealers.Floor plan lines of credit create unique risks that require close oversight by the Bank’s lending personnel.Accordingly, we have developed special procedures for floor plan lines of credit to assure the borrower maintains sufficient inventory collateral at all times. We offer accounts receivable financing to qualified borrowers through affiliation with a third party vendor specializing in this type of financing.The program allows business customers to borrow funds from the Bank by assigning their accounts receivable to the Bank for billing and collection.The program is supported by limited fraud and credit insurance. Commercial loans and commercial real estate loans generally involve a higher degree of risk and are more complex than residential mortgages and consumer loans.Such loans typically involve large loan balances to single borrowers or groups of related borrowers.Commercial loan repayment and interest terms are often established to meet the unique needs of the borrower and the characteristics of the business.Typically, payments on commercial real estate are dependent upon leases whose terms are shorter than the borrower’s repayment period.This places significant reliance upon the owner’s successful operation and management of the property.Accordingly, the borrower and we must be aware of the risks that affect the underlying business including, but not limited to, economic conditions, competition, product obsolescence, inventory cycles, seasonality, and the business owner’s experience and expertise. 9-K Index Stand-by Letters of Credit.We offer stand-by letters of credit for our business customers.Stand-by letters of credit are not loans.They are guarantees to pay other creditors of the customer should the customer fail to meet certain payment obligations required by the third party creditor.Those guarantees are primarily issued to support public and private borrowing arrangements, including bond financing and similar transactions.Because the issuance of a stand-by letter of credit creates a contingent liability for the Bank, they are underwritten in the same manner as loans.Accordingly, a stand-by letter of credit will only be issued upon completing our credit review process.We charge our customers a fee for providing this service, which is based on the principal amount of the stand-by letter of credit. Consumer Loans.We offer a variety of consumer loans to our customers.These loans are usually provided to purchase a new or used automobile, motorcycle or recreational vehicle, or to make a home improvement.We also make personal loans to finance the purchase of consumer durables or other needs of our customers.The consumer loans are generally offered for a shorter term than residential mortgages because the collateral typically has an estimated useful life of 5 to 10 years and tends to depreciate rapidly.Automobile loans comprise the largest portion of our consumer loan portfolio.The financial terms of our automobile loans are determined by the age and condition of the vehicle, and the ability of the borrower to make scheduled principal and interest payments on the loan.We obtain a lien on the vehicle and collision insurance policies are required on these loans.Although we lend directly to borrowers, the majority of our automobile loans are originated through auto dealerships within our primary market area.We commonly refer to these as indirect automobile or indirect installment loans. We also provide an overdraft line of credit product called ChequeMate, which provides our customers with an option to eliminate overdraft fees should they make an error in balancing their checking account.Our ChequeMate lines of credit are typically unsecured and are generally limited to less than $4,000 per account. ii. Loan Approval Procedures and Authority General.The Bank’s Board of Directors delegates the authority to provide loans to borrowers through the Bank’s loan policy.The policy is modified, reviewed and approved on an annual basis to assure that lending policies and practices meet the needs of borrowers, mitigate perceived credit risk, and reflect current economic conditions.Currently, we use a five (5) tier structure to approve loans. First, the full Board of Directors of the Bank has authority to approve single loans or loans to any one borrower up to the Bank’s legal lending limit, which was $10.5 million for loans not fully secured by readily marketable collateral and $17.5 million for loans secured by readily marketable collateral at December 31, 2007.The full Board of Directors also approves loans made to members of the Board of Directors, their family members, and their related businesses when the total loans exceed $500,000.If conditions merit, the Board of Directors may authorize exceptions to our loan policy. Second, the Board of Directors, as required by the Bank’s by-laws, appoints a Loan and Investment Committee.The Loan and Investment Committee must be comprised of at least three (3) outside directors and meets on an as-needed basis, generally bi-weekly.Its lending authority for loans not secured by readily marketable collateral is limited to 60% of the Bank’s legal lending limit, which is approximately $6.3 million.The Committee may also approve loans up to 100% of the Bank’s legal lending limit if the loan is secured by readily marketable collateral such as stocks and bonds.The Loan and Investment Committee is also responsible for ratifying and affirming all loans made that exceed $25,000, approving collateral releases, authorizing charge-offs in excess of $25,000, and annually reviewing all lines of credit that exceed the lending limit of the Officers’ Loan Committee.The actions of the Loan and Investment Committee are reported to and ratified by the full Board of Directors each month. Third, the Board of Directors has authorized the creation of the Officers’ Loan Committee.The Officers’ Loan Committee is comprised of four (4) voting members.The three (3) permanent members of the Officers’ Loan Committee include the Bank’s Chief Executive Officer, the Regional President – Southern Tier and Hudson Valley, and the Vice President - Credit Risk Management and Planning.The fourth voting member of the Committee alternates among and between other specifically-designated senior loan officers.The Officers’ Loan Committee may approve secured and unsecured loans up to $3.75 million and up to 100% of the Bank’s legal lending limit if the loan is secured by readily marketable collateral.The Committee also has the authority to adjust loan rates from time to time as market conditions dictate.Loan charge-offs up to $25,000 and collateral releases within prescribed limits established by the Board of Directors are also approved by the Officers’ Loan Committee.All actions of the Officers’ Loan Committee are reported to the Loan and Investment Committee for ratification. Fourth, the Board of Directors authorized the formation of Regional Officers’ Loan Committee(s), who may approve secured and unsecured loans up to $2.5 million.The Regional Officer’s Loan Committee must be comprised of at least two (2) of the permanent members of the Officer’s Loan Committee, including the Bank’s Chief Executive Officer, the 10-K Index Regional President – Southern Tier and Hudson Valley, and the Vice President - Credit Risk Management and Planning, and two (2) other specifically-designated senior loan officers. Fifth, through the loan policy, individual loan officers are provided specific loan limits by category of loan.Each officer’s lending limits are determined based on the individual officer’s experience, past credit decisions, and expertise. These individual limits can also be combined under certain conditions. Our goal for the loan approval process is to provide adequate review of loan proposals while at the same time responding quickly to customer requests.We complete a credit review and maintain a credit file for each borrower.The purpose of the file is to provide the history and current status of each borrower’s relationship and credit standing, so that a loan officer can quickly understand the borrower’s status and make a fully informed decision on a new loan request.We require that all business borrowers submit audited, reviewed, or compiled internal financial statements or tax returns no less than annually. Loans to Directors and Executive Officers.Loans to members of the Board of Directors (and their related interests) are granted under the same terms and conditions as loans made to unaffiliated borrowers.Any fee that is normally charged to other borrowers is also charged to the members of the Board of Directors.Loans to executive officers are limited by banking regulations.There is no regulatory loan limit established for executive officers to purchase, construct, maintain or improve a residence, or to finance the education of a dependent.However, any loans to executive officers which are not for the construction, improvement, or purchase of a residence, not used to finance a dependent’s education, or not secured by readily marketable investment collateral, are limited to a maximum of $100,000.In addition, we require that all loans made to executive officers be reported to the Board of Directors at the next Board of Directors meeting. iii.Credit Quality Practices General.
